


Exhibit 10.1


CONSULTING AGREEMENT


AGREEMENT made as of September 27, 2013, between American DG Energy Inc., a
Delaware corporation with its principal place of business at 45 First Avenue,
Waltham Massachusetts 02451 (the "Company"), and Anthony S. Loumidis, an
individual at 19 Frost Lane, Sudbury, MA 01776 (the "Consultant").


The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company. In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties agree as follows:


1.    Services. The Consultant agrees to perform such consulting, financial
advisory, advisory and related services to and for the Company as may be
reasonably requested from time to time by the Company. The Consultant agrees to
use his or her best efforts; business judgment and skill in rendering consulting
services hereunder and all services provided by the Consultant under this
Agreement shall be conducted in a competent and professional manner. The
Consultant represents and warrants that he or she does not have any obligation
to any third party that in any way conflicts with the performance by the
Consultant of his or her obligations under this Agreement. The Consultant shall
promptly provide the Company with a notice of any conflict of interest between
the services being performed for the Company and other services performed by the
Consultant (a "Notice of Conflict of Interest").


2.    Compensation.


2.1    Consulting Fee. The Company shall pay to the Consultant a consulting fee
of One Hundred Dollars ($100.00) per year, payable in arrears on the last day of
the year.


2.2    Reimbursement of Expenses. The Company shall reimburse the Consultant for
all pre-approved reasonable and necessary expenses incurred or paid by the
Consultant in connection with, or related to, the performance of his or her
services under this Agreement. The Consultant shall submit to the Company
itemized monthly statements, in a form satisfactory to the Company, of such
expenses incurred in the previous month. The Company shall pay to the Consultant
amounts shown on each such statement within 30 days after receipt thereof.


3.    Term and Termination. This Agreement shall commence on September 27, 2013,
and shall continue until terminated by either party in accordance with this
Section 3. Either party may terminate this Agreement upon thirty (30) days'
prior written notice to the other party. In addition, the Company may, without
prejudice to any right or remedy it may have due to any failure of the
Consultant to perform his or her obligations under this Agreement, terminate the
Agreement immediately in the event the Consultant breaches this Agreement.


In the event of such termination, the Consultant shall be entitled to payment
for services performed and expenses incurred prior to the effective date of
termination. Such payments shall constitute full settlement of any and all
claims of the Consultant of every description against the Company.


4.    Confidentiality. The Consultant acknowledges that his or her relationship
with the Company is one of high trust and confidence and that in the course of
performing the Services hereunder he or she will have access to and contact with
Proprietary Information (as hereinafter defined). The Consultant agrees that he
or she will not, during the term of this Agreement or at any time thereafter,
disclose to others, or use for his or her own benefit or the benefit of others,
any Proprietary Information, except to such extent as may be necessary in the
ordinary course of performing the Services under this Agreement. For purposes of
this Agreement, "Proprietary Information" shall mean all information (whether or
not patentable or copyrightable) owned, possessed or used by the Company,
including without limitation any trade secrets, know-how, data, processes,
formulas, methods, technology, pricing, and sales and marketing information. The
Consultant's obligations under this Section 4 shall not apply to any information
that (i) is or becomes known to the general public under circumstances involving
no breach by the Consultant of the terms of this Section 4, (ii) is generally
disclosed to third parties by the Company without restriction on such third
parties, or (iii) is approved for release by written authorization of the Board
of Directors of the Company. Upon termination of this Agreement, or at any other
time upon request by the Company, the Consultant shall promptly deliver to the
Company all records, files, memoranda, notes, data, reports, price lists,
customer lists, drawings, plans and other documents (and all copies or
reproductions thereof) relating to the actual or anticipated business of the
Company.


The Consultant acknowledges that any breach of the provisions of this Section 4
shall result in serious and irreparable injury to the Company for which the
Company cannot be adequately compensated by monetary damages alone. The

1

--------------------------------------------------------------------------------




Consultant agrees, therefore, that, in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of this
Agreement by the Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.


5.    Competitive Activities. During the term of this Agreement, the Consultant
will not, directly or indirectly, either alone or as a partner, stockholder,
officer, director, advisor, consultant or employee of any company or any other
organization or enterprise, engage in any activity relating to the development,
manufacture, marketing or sale of a product that competes with a product being
sold or under development by the Company. During the term of this Agreement, and
for a period of two (2) years thereafter, the Consultant will not solicit,
interfere with or endeavor to entice away any officer or employee of, or
consultant to, the Company or in any manner encourage any officer or employee of
the Company to leave its employ.
    
6.    Independent Contractor Status. The Consultant shall perform all services
under this Agreement as an "independent contractor" and not as an employee or
agent of the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner. The Consultant shall not
be entitled to any benefits, coverages or privileges, including, without
limitation, social security, unemployment, medical or pension payments, made
available to employees of the Company. The Consultant agrees to indemnify and
hold harmless the Company from any and all claims, damages, losses, liabilities,
costs and expenses (including, without limitation, settlement costs and any
legal, accounting or other expenses for investigating or defending any actions
or threatened actions) reasonably incurred by the Company resulting from the
Consultant not being characterized as an "independent contractor."


7.    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be addressed to the other party at the address first above
shown, or at such other address or addresses as either party shall designate to
the other in accordance with this Section 7. All notices shall be sent by
registered or certified mail, return receipt requested, or by Federal Express or
other comparable courier providing proof of delivery, and shall be deemed duly
given and received (i) if mailed, on the third business day following the
mailing thereof, or (ii) if sent by courier, the date of its receipt (or, if
such day is not a business day, the next succeeding business day).


8.    Business Relationship.  The entering into of this Agreement shall be
treated as a continuation of the “Business Relationship” of the Consultant with
the Company, as such term is used in any option or restricted stock agreements
that the Consultant has entered into with the Company.


9.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.


10.    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.


11.    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of The Commonwealth of Massachusetts
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this agreement to the substantive law of
another jurisdiction. Any dispute which may arise out of or in connection with
this Agreement shall be adjudicated before a court located in Boston,
Massachusetts and the parties hereby submit to the exclusive jurisdiction of the
courts of the Commonwealth of Massachusetts located in Boston, Massachusetts and
of the federal courts in Boston, Massachusetts with respect to any action or
legal proceeding commenced by either party, and irrevocably waives any objection
either party now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement, and each
party hereby consents to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in care of the address first above shown, or at such other address or addresses
as either party shall designate to the other in accordance with Section 7 of
this Agreement. In the event any such action is brought, whether at law or in
equity, then the prevailing party shall be paid his, her or its reasonable
attorney's fees, expenses and disbursements arising out of such action. Each
party hereto hereby waives trial by jury in any action or proceeding involving,
directly or indirectly, any matter (whether sounding in tort, contract, fraud or
otherwise) in any way arising out of or in connection with this Agreement.


12.    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, both parties and their respective heirs, successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Consultant are personal and shall not be assigned by him
or her.

2

--------------------------------------------------------------------------------






13.    Severability and Waiver. In the event that any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby. No delay or omission by the Company in exercising
any right under this Agreement shall operate as a waiver of that or any other
rights. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
                                                                   
The Consultant                        American DG Energy Inc.


By:     /s/ Anthony S. Loumidis                By:     /s/ John N. Hatsopoulos
Name:    Anthony S. Loumidis                Name:    John N. Hatsopoulos
Title:    Chief Executive Officer

3